PER CURIAM.
Appellant, Ulysses Lynch, appeals the trial court’s order denying his motion to correct sentencing error under Florida Rule of Criminal Procedure 3.800(b)(2), contending that his prior conviction for possession of cocaine within five years of his instant conviction cannot constitute a qualifying offense pursuant to section 775.084(l)(a)(2)(b) and (l)(a)(3), Florida Statutes (2002), when read in pari mate-ria. We affirm the trial court’s conclusion that this “is not provided in the statute and should not be read into the statute as a matter of statutory construction.” See Edwards v. State, 743 So.2d 76 (Fla. 5th DCA 1999) (“Nothing in the statute ... prohibits sentencing a defendant as a habitual felony offender when the current offense was committed within five years of release from prison for a conviction for *94purchase or possession of a controlled substance in violation of 893.13.”).
AFFIRMED.
ERVIN, BOOTH and KAHN, JJ., concur.